Citation Nr: 1519002	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for depression and nervousness, anxiety, dysthymia, and bipolar affective disorder.

In March 2015, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the Veteran's file on the Veterans Benefits Management System (VBMS).  This appeal was processed using both the Virtual VA System and the VBMS paperless claims processing system.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

Although the Veteran only claimed service connection for depression and anxiety (also claimed as nervousness), his contentions and the evidence of record have raised the question of service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In consideration of this holding and the other diagnoses of record, the Board has recharacterized the appeals as reflected on the title page.  Also, in this regard, service connection for PTSD was denied in a February 2009 rating decision.  The Veteran did not initiate an appeal as to that issue and service connection for PTSD is not in appellate status.

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 1991 rating decision, in pertinent part, denied service connection for depression and nervousness on the basis that the depression and nervousness were the result of nonservice-connected strabismus and diplopia with no permanent aggravation during active duty.  

2.  The Veteran attempted to reopen the claim and the most recent prior final denial is an unappealed July 2008 rating decision.

3.  The Veteran did not appeal the July 2008 rating decision after being notified of appellate rights, and no additional evidence was received within one year of the decision.

4.  Additional evidence received since the July 2008 rating decision is neither cumulative nor redundant, and addresses the grounds of the prior final denial of service connection for an acquired psychiatric disorder (nexus to service), so raises the possibility of substantiating a claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, denying the application to reopen the claim of service connection for an acquired psychiatric disorder other than PTSD, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for an Acquired Psychiatric Disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran brought a prior claim for service connection for depression and nervousness, which was denied in a May 1991 rating decision.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights in June 1991.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the June 1991 notice.  For these reasons, the May 1991 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the May 1991 rating decision, the RO denied service connection for depression and nervousness on the basis that the depression and nervousness were the result of nonservice-connected strabismus and diplopia with no permanent aggravation during active duty.  The evidence before the RO at the time of the May 1991 rating decision consisted of service treatment records.

The Veteran attempted to reopen a claim for service connection.  An October 1993 rating decision continued the denial of service connection for a nervous condition, finding that the evidence submitted was not new and material.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights in November 1993.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the November 1993 notice.  For these reasons, the October 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The evidence before the RO at the time of the October 1993 rating decision consisted of service treatment records, VA treatment records, and a September 1993 VA psychiatric examination.

The Veteran again attempted to reopen service connection.  The most recent prior final denial was a July 2008 rating decision, which denied reopening of service connection for depression and nervousness, anxiety, dysthymia, bipolar affective disorder, finding that the evidence submitted was not new and material.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the July 2008 notice.  The July 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The evidence before the RO at the time of the July 2008 rating decision consisted of service treatment records, VA treatment records, the September 1993 VA psychiatric examination, and lay statements from the Veteran's family and friends.

The Veteran filed the present claim to reopen in June 2010.  The Board finds that the claim has been pending since that time as new and material evidence (38 C.F.R. § 3.156(b)) was received within one year following notice of the rating decisions in July 2010 and September 2011.  As such, these decisions did not become final.

Evidence received since the July 2008 rating decision (last final disallowance) includes several medical opinions regarding the etiology of the Veteran's psychiatric disability, including opinions in support of the claim.  Evidence that tends to weight against the claim includes VA examination reports dated in June 2011 and June 2014.  Both VA examiners opined that the Veteran's depression and anxiety were not related to the service-connected migraine headaches.

Evidence that has some tendency to support the claim includes letters from the Veteran's private treating doctor, K.L., who provided letters in September 2010, December 2011, and May 2012.  In those letters, Dr. K.L. opined that depression more likely than not is being triggered by the Veteran's migraine headaches, that depression is caused by the headaches, and that the service-connected migraine headaches have aggravated the Veteran's pre-existing depression and anxiety, respectively.

These medical opinions are new because they have not been previously submitted.  This evidence is also material because it pertains to the basis for the prior denial, that is, a relationship (or nexus) between the current psychiatric disorders and service, on a secondary basis, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, is addressed in the Remand section below.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder other than PTSD is granted.


REMAND

Service Connection for an Acquired Psychiatric Disorder

In this case, the Veteran contends multiple theories of service connection for an acquired psychiatric disorder other than PTSD.  Specifically, the Veteran has reported that he had pre-existing anxiety and depression that was aggravated by service.  In the alternative, the Veteran contends that the current acquired psychiatric disorder is caused or aggravated by the service-connected migraine headaches.

In a September 1993 VA examination, the VA examiner stated, "I would think [dysthymia with recurrent major depressive episode] is service connected in that [the Veteran] began to have increased difficulties with his nerves during the time he was in the military."  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The June 2011 VA examination report reflects that the VA examiner opined, that it was "less likely as not that this veteran's current depression is related to his migraine headaches, but may very well be related to his pre-military history of anxiety and depression that is mentioned by him as the basis for him being sent to the Oklahoma Military Academy."  In the June 2014 VA examination report, the VA examiner opined that the acquired psychiatric disorder is less likely than not proximately due to, or the result of, the Veteran's service-connected headaches.  The terms "related to," "proximately due to," and "the result of," do not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

As discussed above, the Veteran's private treating doctor, K.L., provided letters in September 2010, December 2011, and May 2012.  In those letters, Dr. K.L. opined that depression more likely than not is being triggered by the Veteran's migraine headaches, that depression is caused by the headaches, and that the service-connected migraine headaches have aggravated the Veteran's pre-existing depression and anxiety, respectively.  In the September 2010 and December 2011 letters, no rationale or explanation for the conclusions was offered.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, while Dr. K.L. explained the opinion in the May 2012 letter, Dr. K.L. also indicated that the Veteran's depression and anxiety are pre-existing.  It is unclear whether Dr. K.L. intended to say that the depression and anxiety pre-existed service or that they pre-existed the service-connected headaches.  Regardless, as discussed below, the record is insufficient to determine whether the Veteran's acquired psychiatric disorder pre-existed active service.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In this regard, a psychiatric disability was not "noted" upon entry into active service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  While the Veteran was afforded VA examinations in September 1993, June 2011, and June 2014, and provided private medical opinions from Dr. K.L., there is no etiology opinion specifically addressing the questions of whether the Veteran's acquired psychiatric disability other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, clearly and unmistakably preexisted service and, if so, whether the preexisting acquired psychiatric disability other than PTSD was clearly and unmistakably not aggravated by the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2014).  

The VA examiner in June 2014 also opined that the acquired psychiatric disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness; however, it is significant that the rationale provided by the VA examiner to explain this conclusion was essentially identical to the reasoning of why the acquired psychiatric disability was not proximately due to, or the result of, service-connected headaches.  In short, the VA examiner did not provide a basis for the opinion that the acquired psychiatric disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service; as such, the June 2014 VA examiner's opinion is inadequate.  See Stefl, 21 Vet. App. at 120.

For these reasons, the Board finds that an adequate opinion is needed regarding whether the Veteran's acquired psychiatric disorder other than PTSD clearly and unmistakably existed prior to service and, if so, whether the preexisting acquired psychiatric disability was clearly and unmistakably not aggravated by the Veteran's military service.  An addendum medical opinion is also necessary to adequately address the alternate theory of secondary service connection.

Accordingly, the issue of service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence is REMANDED for the following actions:

1. If possible, obtain an addendum medical opinion from the VA psychologist who conducted the June 2014 VA examination, to attempt to ascertain the nature and etiology of the acquired psychiatric disorder other than PTSD, to include, but not limited to, dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the June 2014 VA examiner is not available, obtain the requested opinions from another VA mental health professional and, if possible, from a VA psychologist or psychiatrist.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

Based upon a review of the record, including the Veteran's medical history, service treatment records, and post-service VA and private treatment records, the VA examiner is requested to offer the following opinions:

a) Did the Veteran's acquired psychiatric disorder other than PTSD, to include, but not limited to, dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, clearly and unmistakably exist prior to entrance into service in July 1966?

b) If it is the VA examiner's opinion that the acquired psychiatric disorder other than PTSD, to include, but not limited to, dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, preexisted service, was any pre-existing acquired psychiatric disability clearly and unmistakably not aggravated by (not permanently worsened beyond the natural progression during) active service?

Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

If the VA examiner concludes that the Veteran's acquired psychiatric disorder other than PTSD, to include, but not limited to, dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, did not pre-exist service in July 1966, or that the pre-existing acquired psychiatric disability was not permanently worsened by service beyond the natural progression, the VA examiner should then provide the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current acquired psychiatric disorder other than PTSD is caused by the service-connected migraine headaches?

b) If not caused by the service-connected migraine headaches, is it at least as likely as not (50 percent probability or greater) that the acquired psychiatric disorder other than PTSD is aggravated by (permanently worsened in severity beyond the natural progression of the disease) the service-connected migraine headaches?  If the VA examiner opines that the acquired psychiatric disability other than PTSD is aggravated by the service-connected migraine headaches, he/she should indicate the degree of disability before aggravation and the current degree of disability.

c) Is it at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder other than PTSD, began/had onset in service or is otherwise etiologically related to service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

For all the requested opinions, a rationale should be given for each opinion and conclusion rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the claim for service connection for an acquired psychiatric disorder other than PTSD, to include dysthymia, depressive disorder, generalized anxiety disorder, and alcohol and cannabis dependence, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


